         Case 3:15-cv-01637-JAM Document 410 Filed 11/16/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT

DAVERLYNN KINKEAD, Individually                )
and on behalf of others similarly situated,    )
                                               )
                   Plaintiff,                  )
vs.                                            )
                                               )      Case No.: 3:15-cv-01637(JAM)
HUMANA, INC., HUMANA AT HOME,                  )
INC., and SENIORBRIDGE FAMILY                  )
COMPANIES (CT), INC.                           )
                                               )
                  Defendants.                  )
                                               )

                 JOINT STATUS REPORT REGARDING SETTLEMENT

       NOW INTO COURT, through undersigned counsel, come Plaintiffs and Defendants,

who, in response to Dkt. 409, hereby jointly file the following Joint Status Report Regarding

Settlement:

       The Parties have resolved the remaining substantive issues and have agreed upon a

Memorandum of Understanding (MOU) outlining the terms of the settlement.

       The Parties will now prepare a formal Settlement Agreement, notices and Motion for

Preliminary Approval. Defendants also will provide Plaintiffs with payroll data for certain

settlement class members in order for Plaintiff to finalize the settlement allocation formula.

       The Parties will need sufficient time to meet and confer and resolve any remaining issues

with the settlement documents. To accommodate end of year holiday work schedules, the Parties

respectfully request that the Court allow them to submit their Joint Motion for Preliminary

Approval on January 28, 2021.
       Case 3:15-cv-01637-JAM Document 410 Filed 11/16/20 Page 2 of 2




November 16, 2020                  Respectfully submitted:

                                   Plaintiffs, DAVERLYN KINKEAD, SHIRLEY CAILLO,
                                   and CLAUDE MATHIEU, individually and on behalf
                                   of all others similarly situated


                                   By:    /s/ Michael J.D. Sweeney
                                          Michael J.D. Sweeney
                                          msweeney@getmansweeney.com
                                          GETMAN, SWEENEY & DUNN, PLLC
                                          260 Fair Street
                                          Kingston, NY 12401
                                          Telephone: (845) 255-9370
                                          Facsimile: (845) 255-8649

                                          Philip Bohrer
                                          phil@bohrerbrady.com
                                          BOHRER BRADY, LLC
                                          8712 Jefferson Highway, Suite B
                                          Baton Rouge, LA 70809
                                          Telephone: (225) 925-5297
                                          Facsimile: (225) 231-7000



                                   Defendants, HUMANA, INC. HUMANA AT HOME,
                                   INC. and SENIORBRIDGE FAMILY COMPANIES, (CT),
                                   INC.


                                   By:    /s/ David R. Golder
                                          David R. Golder (Ct. #27941)
                                          golderd@jacksonlewis.com
                                          Noel Tripp (pro hac vice)
                                          trippn@jacksonlewis.com
                                          JACKSON LEWIS, P.C.
                                          90 State House Square, 8th Floor
                                          Hartford, CT 06103
                                          Telephone: (860) 522-0404
                                          Facsimile: (860) 247-1330
